18-23538-rdd          Doc 1720        Filed 01/18/19    Entered 01/18/19 10:49:17 Main Document
                                              Objection Deadline: January 28, 2019 at 4:00 p.m. (Eastern Time)
                                                     Pg 1 of 4


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :         Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                                :
                   Debtors.   1                                 :         (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                 NOTICE OF INTENT TO CONDUCT STORE CLOSING SALES

            PLEASE TAKE NOTICE THAT:

                  1.     On October 15, 2018 and continuing thereafter, Sears Holdings Corporation
 and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11
 cases (collectively, the “Debtors”), each commenced with the United States Bankruptcy Court for
 the Southern District of New York (the “Bankruptcy Court”) a voluntary case under chapter 11
 of title 11 of the United States Code.

                2.       On October 26, 2018, the Bankruptcy Court entered an order (ECF No.
 337) (the “Store Closing Order”) 2 approving certain procedures (the “Store Closing
 Procedures”) that may be used by the Debtors to close any of their stores, distribution centers,
 and other non-retail locations (the “Closing Stores”) and sell the inventory, furniture, fixtures, and



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.

 2
     Capitalized terms used but not defined herein have the meanings ascribed to them in the Store Closing Order.




 WEIL:\96870592\5\73217.0004
18-23538-rdd           Doc 1720         Filed 01/18/19 Entered 01/18/19 10:49:17        Main Document
                                                      Pg 2 of 4


 equipment at the Closing Stores (such sales, the “Store Closing Sales”). An electronic copy of
 the Store Closing Order can be found at: https://restructuring.primeclerk.com/sears/.

                3.      Pursuant to the Store Closing Order, the Debtors may designate a location
 as a Closing Store and conduct Store Closing Sales pursuant to the Store Closing Procedures
 without further order of the Bankruptcy Court by filing and serving by email or overnight mail on
 the Notice Parties with this notice of intent (the “Notice of Intent”) and a copy of the Store Closing
 Order. The Notice Parties and affected parties have ten (10) calendar days’ notice (the “Objection
 Deadline”) from the filing and serving of this Notice of Intent to object to the terms of the Store
 Closing Procedures and request a hearing on the objection. The Objection Deadline is January
 28, 2019 at 4:00 p.m. (Eastern Time). If no objection is filed, the Debtors may close the location
 and conduct Store Closing Sales at such locations in accordance with the terms of the Store Closing
 Order.

               4.      The Debtors hereby provide notice that they are closing and may be
 commencing Store Closing Sales at the locations listed on Exhibit A attached hereto on or after
 the Objection Deadline. 3 If such sales occur, they will be conducted in accordance with the Store
 Closing Order and the Store Closing Procedures.

 Dated: January 18, 2019
        New York, New York
                                                           /s/ Jacqueline Marcus
                                                            WEIL, GOTSHAL & MANGES LLP
                                                            767 Fifth Avenue
                                                            New York, New York 10153
                                                            Telephone: (212) 310-8000
                                                            Facsimile: (212) 310-8007
                                                            Ray C. Schrock, P.C.
                                                            Sunny Singh
                                                            Jacqueline Marcus
                                                            Garrett Fail
                                                            Jessica Liou

                                                            Attorneys for Debtors
                                                            and Debtors in Possession




 3
     The locations identified on Exhibit A are three distribution centers.




                                                              2
 WEIL:\96870592\5\73217.0004
18-23538-rdd          Doc 1720   Filed 01/18/19 Entered 01/18/19 10:49:17   Main Document
                                               Pg 3 of 4


                                            Exhibit A

                                          Closing Stores




 WEIL:\96870592\5\73217.0004
                         18-23538-rdd                 Doc 1720         Filed 01/18/19 Entered 01/18/19 10:49:17                        Main Document
                                                                                     Pg 4 of 4

                         COUNTERPARTY-LANDLORD                      COUNTERPARTY-SUBTENANT/ASSIGNEE
Row   STORE ID NO.                                                                                                            DEBTOR                                     PROPERTY ADDRESS
                                   AND ADDRESS                               AND ADDRESS
                     Mantkin LLC c/o Kin Properties, Inc. 185 NW
                                                                                N/A                                                                                   1600 N Boudreau Rd MANTENO,
1.        440        Spanish River Blvd. Suite 100 Boca Raton, FL                                     Innovel Solutions, Inc., f/k/a Sears Logistics Services, Inc.
                                                                                                                                                                                 IL 60950
                     33431
                     1055 Hanover LLC c/o LBA Realty LLC 3347                   N/A                                                                                    Hanover Industrial Pk WILKES
2.        443                                                                                                        Sears Holdings Corporation
                     Michelson Drive Suite 200 Irvine, CA 92612                                                                                                             BARRE, PA 13656

                     Garlly Associates Limited Partnership c/o
                                                                                N/A                                                                                   2775 W Miller Rd GARLAND, TX
3.        447        Greyhawke Capital Advisors LLC 777 West                                                         SRC Real Estate (TX), LLC
                                                                                                                                                                                   75042
                     Putnam Avenue Greenwich, CT 06830




                                                                                       Page 1 of 1
